Citation Nr: 0804300	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  02-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine for the period 
prior to November 1, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine for the period 
since November 1, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 through 
October 1973.  This matter is on appeal from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a video conference hearing before 
the Board in May 2004.  A transcript of that hearing is of 
record.  The Acting Veterans Law Judge (VLJ) who conducted 
the hearing is no longer at the Board.  As a result, the 
veteran was asked if he wished to have another hearing but 
declined.  Therefore, the Board can proceed without prejudice 
to the veteran.

As a procedural matter, the claim for a low back disorder was 
denied by decisions dated in August 1979 and January 1981.  
In January 2000, the veteran filed to reopen his claim.  
Although initially denied, the RO ultimately granted service 
connection and assigned a 10 percent rating effective to 
January 2000, the date of the claim.  The veteran disagreed 
with the rating and this appeal ensued.  

This case was remanded by the Board in December 2004 and May 
2006.  In a January 2007 rating decision, the RO increased 
the veteran's low back disability to 20 percent from the date 
of the last VA examination, November 2006.

The United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue as 
described on the title page remains in appellate status. 


FINDINGS OF FACT

1.  For the period prior to November 2006, the veteran's 
service-connected low back disorder was productive of not 
more than slight impairment with limitation of motion, no 
ankylosis, or evidence of additional limitation from 
incoordination, excess fatigability, pain, weakness or 
repetitive use beyond that contemplated by the rating 
schedule.  Bedrest had not been prescribed.

2.  For the period on appeal since November 2006, the 
veteran's service-connected low back disorder is productive 
of not more than moderate impairment with limitation of 
motion, no ankylosis, or evidence of additional limitation 
from incoordination, excess fatigability, pain, weakness or 
repetitive use.  Bedrest has not been prescribed.

3.  The veteran has been noted to have neurological 
impairment of the sciatic nerve productive of a drop foot and 
some limitation of sensory.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine for the period 
prior to November 1, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 
5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 (Aug. 
27, 2003)).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine for the period 
since November 1, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003-5010, 5289, 5292, 5293, 5295 (as amended by 
67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

3.  The criteria for an additional 10 percent rating for 
neurological impairment, but no higher, has been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5101A  (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.124a, DC 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 10 percent for his low back disability for the 
period prior to November 2006, under the pre-amended 
regulations, the evidence must show any of the following:

?	favorable ankylosis of the lumbar spine (40 percent 
degenerative joint disease of the lumbar spine for the period 
prior to November 1, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine for the period 
since November 1, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 through 
October 1973.  This matter is on appeal from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a video conference hearing before 
the Board in May 2004.  A transcript of that hearing is of 
record.  The Acting Veterans Law Judge (VLJ) who conducted 
the hearing is no longer at the Board.  As a result, the 
veteran was asked if he wished to have another hearing but 
declined.  Therefore, the Board can proceed without prejudice 
to the veteran.

As a procedural matter, the claim for a low back disorder was 
denied by decisions dated in August 1979 and January 1981.  
In January 2000, the veteran filed to reopen his claim.  
Although initially denied, the RO ultimately granted service 
connection and assigned a 10 percent rating effective to 
January 2000, the date of the claim.  The veteran disagreed 
with the rating and this appeal ensued.  

This case was remanded by the Board in December 2004 and May 
2006.  In a January 2007 rating decision, the RO increased 
the veteran's low back disability to 20 percent from the date 
of the last VA examination, November 2006.

The United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue as 
described on the title page remains in appellate status. 


FINDINGS OF FACT

1.  For the period prior to November 2006, the veteran's 
service-connected low back disorder was productive of not 
more than slight impairment with limitation of motion, no 
ankylosis, or evidence of additional limitation from 
incoordination, excess fatigability, pain, weakness or 
repetitive use beyond that contemplated by the rating 
schedule.  Bedrest had not been prescribed.

2.  For the period on appeal since November 2006, the 
veteran's service-connected low back disorder is productive 
of not more than moderate impairment with limitation of 
motion, no ankylosis, or evidence of additional limitation 
from incoordination, excess fatigability, pain, weakness or 
repetitive use.  Bedrest has not been prescribed.

3.  The veteran has been noted to have neurological 
impairment of the sciatic nerve productive of a drop foot and 
some limitation of sensory.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine for the period 
prior to November 1, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 
5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 (Aug. 
27, 2003)).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine for the period 
since November 1, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003-5010, 5289, 5292, 5293, 5295 (as amended by 
67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

3.  The criteria for an additional 10 percent rating for 
neurological impairment, but no higher, has been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5101A  (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.124a, DC 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 10 percent for his low back disability for the 
period prior to November 2006, under the pre-amended 
regulations, the evidence must show any of the following:

?	favorable ankylosis of the lumbar spine (40 percent 
under DC 5289)
?	moderate limitation of motion of the lumbar spine (20 
percent under DC 5292);
?	moderate intervertebral disc syndrome with recurring 
attacks and intermittent relief (20 percent under DC 
5293);
?	lumbosacral sprain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent under DC 
5295);

OR, under the amended spine and disc regulations, a 20 
percent rating will be assigned for the following:

?	forward flexion of the thoracolumbar spine between 30 
and 60 degrees;  
?	combined range of motion of the thoracolumbar spine 
not greater than 120 degrees;
?	muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
or,
?	with intervertebral disc syndrome resulting in 
incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 
12 months;

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243.  The 
regulations remained the same in effect; however, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

In this case, it is clear that the veteran suffers from an 
on-going low back disorder that involves pain and discomfort.  
The Board has carefully reviewed the evidence but finds that 
his disability does not warrant ratings higher than those 
current assigned under either the pre-amended or amended 
criteria, except that the Board will grant a separate 10 
percent rating for neurological impairment under the amended 
regulations. 

Turning first to the period prior to November 2006, the Board 
finds that the evidence does not support a rating in excess 
of 10 percent.  Of note, the veteran underwent a VA 
examination in July 2002.  At that time, his gait was noted 
to be normal.  Range of motion was measured to be 80 degrees 
of forward flexion, 20 degrees of back extension, 20 degrees 
bilaterally of lateral flexion, and 20 degrees bilaterally of 
rotation.  Degenerative changes were noted on x-ray.  

Normal range of motion is measured as 90 degrees of flexion, 
30 degrees of extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  
38 C.F.R. § 4.71a, Plate V.  The veteran's range of motion 
for each measurement at the July 2002 VA examination lacked 
only 10 degrees of normal.  Therefore, the limitation of 
motion demonstrated does not support ankylosis, "moderate" 
moderate limitation of motion, or sufficient limitation to 
support a higher rating under either the pre-amended or 
amended regulations.

In addition, the current combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, which does 
not support a rating in excess of 10 percent under the 
amended regulations.

Next, a higher rating is not warranted for lumbosacral strain 
with muscle spasms on forward bending or loss of lateral 
spine motion.  The July 2002 VA examination made no mention 
of muscle spasms.  Moreover, outpatient treatment records 
reflect no complaints of muscle spasms.  In this case, there 
is no indication of muscle spasms in either extreme forward 
bending or which result in an altered gait.  Therefore, the 
over-all picture of the veteran's disability does not warrant 
a higher rating for muscle spasms under either the pre-
amended or amended regulations.

Next, the evidence does not show "moderate" intervertebral 
disc syndrome under the pre-amended disc regulations.  
Significantly, in the July 2002 VA examination, knee and 
ankle jerks were intact, gait was normal, and the calves were 
of equal circumference, suggesting that there was no 
impairment of the veteran's musculature.  

Further, an April 2003 MRI reflected that the vertebral body 
height and alignment were maintained with mild loss of disc 
height at L2-L4, mild stenosis at L3-4, moderate narrowing at 
L4-5, and mild disc bulge at L1-L5.  Spondylosis of the 
lumbar spine was diagnosed.  In addition, in August 2006, his 
back disorder was characterized as "mild degenerative 
changes in the dorsal spine."  

While left-sided weakness has been reported, particularly of 
the upper extremities, this has been attributed to a post-
service stroke.  Therefore, without evidence of "moderate" 
intervertebral disc syndrome, a higher rating under the pre-
amended regulations is not shown.

Moreover, the evidence does not show that the veteran has 
ever required bedrest prescribed by a physician for a period 
of acute signs and symptoms due to intervertebral disc 
syndrome. While he has reported on-going back pain, the 
defining criteria for a higher rating is that he must have 
been prescribed bed rest and treatment by a physician.  

In light of the foregoing, the Board finds that the competent 
evidence of record does support a rating in excess of 10 
percent for a low back disability under any relevant pre-
amended or amended regulation for the period prior to 
November 2006.

Next, in order for the veteran to be entitled to a rating 
higher than 20 percent for his low back disability, since 
November 2006, under the pre-amended spine regulations, the 
evidence must show any of the following:

*	favorable ankylosis (30 percent under DC 5289);
*	severe limitation of motion (40 percent under DC 5292);
*	severe intervertebral disc syndrome, recurring attacks, 
with intermittent relief (40 percent under DC 5293); or
*	severe lumbosacral strain with listing of whole spine, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under DC 
5295)

OR, under the amended spine and disc regulations

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less;  
*	with favorable ankylosis of the entire thoracolumbar 
spine (both at 40 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined.

The veteran underwent a VA examination in November 2006.  At 
that time, he was noted walk without a limp or list and 
without assistance despite using a wheelchair.  Forward 
flexion was reported to 65 degrees, lateral flexion to 23 
degrees on the right side and 25 degrees on the left side, 
all with muscle spasms.  Rotation was reported to 35 degrees 
bilaterally with muscle spasm and extension was measured to 
10 degrees with pain.  

While pain on motion, fatigability, and muscle spasms were 
all noted in the veteran's limited range of motion, 
additional limitation of motion was not determined as the 
examiner could not determine how much the veteran's range of 
motion would be affected.  Goldthwaite's sign was negative.  

The veteran reported flare-ups requiring bedrest but it was 
noted by the examiner that these episodes were not supported 
by the medical evidence of record.  The diagnosis was 
"chronic lumbar sprain with spondylosis and degenerative 
disc disease with left-sided L5 radiculopathy."  Symptoms of 
radiculopathy, also noted, are discussed below.  

After a review of the evidence, the Board also finds that a 
higher rating under the regulations is not warranted.  First, 
range of motion, while limited, does not show ankylosis, is 
not "severe" (as reflected by essentially normal rotation 
and lateral flexion), nor is flexion limited to 30 degrees or 
less.  Therefore, there is no basis for a higher rating under 
either the pre-amended or amended regulations based on 
limitation of motion.  In so deciding, the Board has 
considered functional loss of motion based on pain.

Next, the Board finds no indication of "severe" lumbosacral 
strain as evidenced by the absence of listing of the spine, 
marked limitation of forward bending, or loss of lateral 
motion (lateral flexion was reported as normal).  Further, a 
review of outpatient treatment records does not reflect 
complaints of lumbosacral strain.  Therefore, a rating in 
excess of 20 percent is not warranted for lumbosacral strain 
for the period after November 2006.

Next, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to intervertebral disc syndrome.  
While he reported in the most recent VA examination that he 
was told to go on bedrest, the examiner reviewed the clinical 
records and found no reference to being prescribed bedrest.  
Indeed, outpatient treatment records do not reflect that he 
has been prescribed bedrest.

In light of the foregoing, the Board finds that the competent 
evidence of record does not show that the veteran has 
experienced incapacitating episodes as defined by the 
regulations to warrant a rating in excess of 20 percent.  

Notwithstanding the above, as described in Note 1, the Board 
has considered whether a separate evaluation is warranted for 
neurological abnormalities.  At a videoconference hearing 
before the Board, the veteran complaints of pain and numbness 
in his left lower extremity.  In November 2006, he was 
diagnosed as having L5 radiculopathy.  The left lower 
extremity was noted to have symptoms of drop foot, 3+/5 left 
anterior tibial function, and some hypesthesia in the lateral 
aspect of the calf and dorsum of the foot.  Motor strength in 
the toes was 5/5 bilaterally and on the right side 5/5 
throughout.  There are no other organic changes present such 
as muscular atrophy or trophic changes.  

While the veteran's footdrop has been reported as early as 
April 2003 and he had a stroke in 2000, the most recent VA 
examination clearly reported a diagnosis of L-5 
radiculopathy.  Given that the examiner characterized the 
disorder as "partial" radiculopathy, normal muscle strength 
was shown, and "some" hypesthesia was shown in the calf and 
dorsum of the foot, the Board finds that the neurological 
impairment compatible with mild incomplete paralysis of the 
sciatic nerve which warrants a 10 percent rating.  

Accordingly, the Board finds that a separate rating for the 
neurologic manifestation of lower extremity neuropathy due to 
intervertebral disc syndrome to be 10 percent disabling as 
analogous to neuritis of the sciatic nerve under DC 8520.  
38 C.F.R. § 4.124a.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), signed into law in November 2000, VA has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in December 2004, April 2005, and August 
2005.  The letters informed the appellant of what evidence 
was required to substantiate the claims, including the 
specific criteria necessary for an increased rating for a low 
back disability and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in November 2005 and another in February 2007 after 
the notice was provided.  

Moreover, the veteran was issued a statement of the case in 
August 2003 containing the relevant diagnostic codes 
appropriate to his claim and subsequently notified of the 
amended applicable diagnostic codes.  These communications 
were in addition to a letter issued in June 2006 which 
detailed the types of evidence that would potentially prove 
the criteria for an increased rating.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in June 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.

In addition, the appellant was afforded VA medical 
examinations in July 2002 and November 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine for the period 
prior to November 1, 2006, is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine for the period 
since November 1, 2006, is denied.

A separate 10 percent increased rating, but no higher, for 
the neurologic manifestation of lower extremity radiculopathy 
is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


